Citation Nr: 1414028	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  13-02 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Hinton, Counsel







INTRODUCTION

The Veteran served on active duty from April 2001 to April 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

The claim of service connection for hearing loss is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus had onset in service.

2.  PTSD is manifested by occupational and social impairment with reduced reliability and productivity, but occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood is not shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(a) and (b), 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2013).

2.  The criteria for an initial rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

On the claim of service connection for tinnitus, the RO provided pre-adjudication VCAA notice by letter in March 2010.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice).  



See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim). 

On the claim for increase for PTSD, where, as here, service connection has been granted and an initial disability rating has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a)  notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice. Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating for PTSD.  Dingess, 19 Vet. App. 473. 

Duty to Assist 

On the claim of service connection for tinnitus, as the claim is granted duty to assist need not be addressed.  

On the claim for increase for PTSD, the RO obtained the service treatment records and VA record.  The Veteran was afforded VA examinations in April 2010 and in December 2012.  

As the examination reports are based on review of the Veteran's history and described the disability in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disabilities in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 




As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation, service connection, if there is a disability resulting from personal injury suffered or disease contracted in line of duty in service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in service.  38 U.S.C.A. § 1110.  

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  


Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  


The record shows that the Veteran was in combat and the combat provisions of 38 U.S.C.A. § 1154(b) apply.  

As the Veteran was in combat, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence. 38 U.S.C.A. § 1154(b).

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).



When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence

The service records show that the Veteran served in the United States Marine Corps for four years with a primary military occupational specialty of machine gunner and that he received the Combat Action Badge.  He served in Kuwait and Iraq.  

The service treatment records document the Veteran's exposures to weapons fire and mortars during deployment.  The service treatment records include a number of audiograms that showed a shift in hearing acuity.  

After service, in April 2010 on VA examination, the Veteran stated that he was an infantryman in the Marines and completed a seven month tour in Iraq for which he received the Combat Action Ribbon.  He stated that on one occasion an explosion from an IED (improvised explosive device) hit his vehicle and that he was dazed by the explosion.




In May 2010 on a VA audiology examination, the Veteran described constant tinnitus since his deployment to Iraq.  The VA examiner concluded that as there was no hearing loss as a result of service, and as there was no documentation of tinnitus in service treatment records, it was less likely as not that the tinnitus was the result of noise exposure in service.

Analysis 

On the basis of the service treatment records alone, tinnitus was not affirmatively shown to be present in service.  

Tinnitus is a condition under case law where lay observation has been found to be competent as to the presence of the disability, that is, tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition under case law that is capable of lay observation). 

The Board finds that the Veteran is competent to describe tinnitus and his statements are credible, that is, the statements tend to prove a fact, that is, he noticed that tinnitus began in service.  While there is no contemporaneous documentation of tinnitus in service, the Veteran was exposed to the noise of combat and the effects of an explosion from IED.  

As for the evidence against the claim, the VA examiner concluded that that the Veteran's tinnitus was less likely caused by noise exposure because neither hearing loss nor tinnitus was shown in service.  

The Board finds that the Veteran is competent to describe noise exposure and tinnitus in service and since, which the Board finds credible. 




See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).  

As the Veteran's lay statements are competent and credible with regard to noise exposure in service and in describing tinnitus since service, and with evidence of current disability and evidence of a relationship between the current tinnitus and noise exposure in service, which in this case the Veteran is competent to establish by lay evidence, the Veteran's competent and credible statements about the onset of tinnitus is persuasive and outweighs the negative opinion of the VA examiner.  For these reasons, service connection for tinnitus is warranted. 

PTSD
Rating Criteria

Posttraumatic stress disorder is rated 30 percent under 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders, Diagnostic Code 9411.

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 





Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as: work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  

Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411. 

Rather VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified with the diagnosis of posttraumatic stress disorder in DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  DSM-IV at 32. 



A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers). 

Evidence 

In April 2010 on VA examination, the Veteran described his combat experiences in Iraq, including the incident when an IED hit his vehicle.  

The Veteran stated that since service he had several jobs, including as a bouncer and as a courier for the last two years.  Prior to that the Veteran had worked in security, but was let go because of reduced reliability.  The Veteran indicated that he drank to numb and relax himself and to decrease his stress and feelings of paranoia.  He complained of heightened aggression, poor concentration, and increased anxiety.  The Veteran was divorced and he was taking care of his child in his mother's home.  He had few friends.  
 
On examination the Veteran was dressed in work attire with appropriate hygiene and grooming.  He was pleasant, cooperative, and engaging.  There were no social skills deficits.  His speech and communication were appropriate.  He had no defensiveness or anger.  His attention and concentration were good and he was oriented.  He had no memory problems, and was logical, coherent, and goal-directed.  There was no psychosis, manic or panic attacks, obsessions, compulsions, or cognitive deficits.  He denied any suicidal or homicidal ideation, and his insight and judgment were good.  His mood was anxious.  His affect was constricted.

The diagnosis was PTSD, war-related, and alcohol abuse.  The GAF score was 56.  The VA examiner stated that the Veteran's symptoms were in the moderate range.  The VA examiner commented that the Veteran's work was problematic and that the Veteran had trouble maintaining relationships.


In December 2012 on VA examination, the Veteran stated that he was divorced, and that he had a relationship on and off with a girlfriend for two years.  He had two friends but did not see them often.  He was still a courier and while he received some complaints from customers, there had been no adverse job actions. 

The Veteran indicated that he was attending college full time and he was doing well.  He denied mental health treatment.  He stated he struggled with anger and was easily irritated.   The Veteran had intense psychological distress at exposure to cues reminding him of events in service.  He had persistent avoidance of stimuli and avoided thoughts and activities arousing recollections of Iraq.  He had difficulty falling asleep and had anxiety symptoms.  He had mild memory loss, and disturbances of motivation and mood.  The GAF score was 52.  The VA examiner stated that Veteran's level of occupational and social impairment, resulted in reduced reliability and productivity.

Analysis 

The clinical findings and the conclusions of the VA examiners more nearly approximate the criteria for a 50 percent rating during the appeal period, namely, reduce reliability and productivity due to such symptoms as disturbances of motivation and mood and difficulty in establishing and maintaining effective social relationships.

The Veteran' symptomatology, the clinical findings, and the conclusions of the VA examiners do not more nearly approximate or equate to the criteria for the next higher rating, namely, occupational and social impairment with deficiencies in most areas, such as, work, school, family relationships, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships. 


While the Veteran struggles with irritability and anger, the symptoms have not resulted in impaired impulse control affecting work, family relations, judgment, thinking, or mood under the criteria for a 70 percent rating.   The overall combined symptoms of PTSD under the General Rating Formula for Mental Disorders and under DSM-IV do not more nearly approximate or equate to the criteria for a rating higher than 50 percent under Diagnostic Code 9411.  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for an extraschedular rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned rating is adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedule rating is adequate.  





In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule.  For this reason, referral for an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b)(1). 

A Total Disability Rating

The Veteran was employed during the appeal period.  And the Veteran has not raise and the record does not reasonably raise a claim for a total disability rating for compensation based on individual unemployability. 

ORDER

Service connection for tinnitus is granted.

An initial rating of 50 percent for posttraumatic stress disorder is granted.


REMAND

On the claim of service connection for hearing loss, on VA examination in May 2010, there was evidence of impaired hearing by audiogram, but not to the level of a hearing loss disability under 38 C.F.R. § 3.385 for the purpose of VA disability compensation.  Nevertheless, the findings of the post-service audiogram show a progression of impaired hearing since service.  As the record is insufficient, an audiogram is necessary to decide the claim. 








Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology examination by a VA examiner, who has not previously examined the Veteran, to determine:

Whether the Veteran has a hearing loss disability under 38 C.F.R. § 3.385, and, if so,  

a.)  Is the current hearing loss disability related to combat noise exposure in service, including the noise concussion from an IED, or 

b.)  Is the current hearing loss disability caused by or aggravated by service-connected tinnitus.  

The term "aggravation" means a permanent increase in hearing loss, that is, an irreversible worsening of hearing loss not due to the natural progress by the service-connected tinnitus as contrasted to a worsening of symptoms.  

In formulating the opinion, the VA examiner is asked to comment on the audiograms in service and whether changes in the hearing thresholds represented a clinically significant shift indicative of impaired hearing.

The Veteran is competent to describe impaired hearing during and since service even though there may be no documentation of impaired hearing loss for years after service.  




The Veteran's file must be made available to the examiner for review. 

2.  After the above development has been completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


